DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-May-2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “wherein the wall shape has a discrete shape” is indefinite because independent claim 1 previously recites that “a cross-sectional area defined by the compressible vessel increases in a continuous fashion over the stroke distance from the first impact surface towards the second impact surface” and further that the inner wall shape “a positive second derivative slope defined over the stroke distance, defined over the entire inner wall and defined from the first impact surface towards the second impact surface.”  As such, it is unclear how the second wall can form a continuously increasing cross-section and have a positive second derivative slope over the entire inner wall, and at the same time have a discretely formed shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushijima (JP 61171930) (machine translation attached).
Regarding independent claim 1, Ushijima ‘930 discloses a protective impact device (see machine translation, ¶ 0001; FIG. 5), comprising: (a) a first impact surface (12); (b) a second impact surface (24) substantially parallel to the first impact surface (see FIG. 5); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 5), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 5),  (c) a compressible vessel (14) held in between the first and second impact surfaces (see FIG. 5), wherein a cross-sectional area defined by the compressible vessel increases in a continuous fashion over the stroke distance from the first impact surface towards the second impact surface (see FIG. 5) and wherein the compressible vessel in between the first and second impact surfaces defines an inner wall shape with a positive second derivative slope defined over the stroke distance (see FIG. 5, slope of inner wall continuously increases, thereby providing a positive second derivative), defined over the entire inner wall and defined from the first impact surface towards the second impact surface (see FIG. 5); (d) a fluid contained within the compressible vessel (see machine translation, page 3, line 91, “air in the hollow chamber”); and 16/485727 (S16-466/PCT/US)2/7 Reply/RCE(e) one or more orifices (32) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see page 3, lines 90-92), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see FIG. 5).  
Regarding claim 3, Ushijima ‘930 discloses that the wall shape is a continuous shape for at least 90% of the stroke distance (see FIG. 5, wall shape is continuous over the entire stroke distance).
Claims 1, 3,  5 and 7-9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushijima (JP 61197836) (machine translation attached).
Regarding independent claim 1, Ushijima ‘836 discloses a protective impact device (see machine translation, ¶ 0001; FIG. 1), comprising: (a) a first impact surface (22); (b) a second impact surface (16) substantially parallel to the first impact surface (see FIG. 1); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 1), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 1),  (c) a compressible vessel (20) held in between the first and second impact surfaces (see FIG. 1), wherein a cross-sectional area defined by the compressible vessel increases in a continuous fashion over the stroke distance from the first impact surface towards the second impact surface (see FIG. 1) and wherein the compressible vessel in between the first and second impact surfaces defines an inner wall shape with a positive second derivative slope defined over the stroke distance (see FIG. 1, slope of inner wall continuously increases, thereby providing a positive second derivative), defined over the entire inner wall and defined from the first impact surface towards the second impact surface (see FIG. 1); (d) a fluid contained within the compressible vessel (see machine translation, page 1, line 16, “liquid is injected into a hollow body of elastic material”); and 16/485727 (S16-466/PCT/US)2/7 Reply/RCE(e) one or more orifices (40, 42, 44) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see page 3, lines 85-88), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see FIG. 1).  
Regarding claim 3, Ushijima ‘836 discloses that the wall shape is a continuous shape for at least 90% of the stroke distance (see FIG. 1, wall shape is continuous over the entire stroke distance).  
Regarding claim 5, Ushijima ‘836 discloses a fluid collection chamber (18) fluidly connected with the compressible vessel via the one or more orifices (see FIG. 1).  
  Regarding claim 7, Ushijima ‘836 discloses that the protective impact device produces an approximately constant force during the compression (see machine translation, page 3, lines 85-89; bleeding of liquid through orifice 40 provides a substantially constant damping force).  
Regarding claim 8, Ushijima ‘836 discloses that the protective impact device produces an approximately constant force established by the bleeding liquid through the one or more orifices during the compression (see machine translation, page 3, lines 85-89; bleeding of liquid through orifice 40 provides a substantially constant damping force).  
Regarding claim 9, Ushijima ‘836 discloses that the protective impact device produces an approximately constant force that scales substantially linearly with impact energy, regardless of impact velocity caused by the impact force (see machine translation, page 3, lines 85-89; bleeding of liquid through orifice 40 provides a substantially constant damping force).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (JP 61171930) (machine translation attached).
Regarding claim 2, Ushijima ‘930 does not disclose that the area of the second impact surface is at least 20% greater than the area of the first impact surface.
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05.II.A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
In the present case, Ushijima ‘930 recognizes the relative dimensions of the first surface and the second surface and the corresponding shape and size of the elastic body as a result-effective variable (see FIG. 5, second surface is clearly larger than first surface; see also machine translation page 2, lines 66-69).  As such, it would have been obvious as a matter of routine experimentation to produce a second impact surface that is at least 20% greater in area than the first impact surface to optimize the spring and damping characteristics of the elastic body (see e.g. FIG. 5, second surface is clearly larger than first surface; see also machine translation page 2, lines 66-69).  Furthermore, there is no evidence on the record that the claimed relative dimensions provide any unexpected results.  
  Additionally, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A).  In the present case, the only difference between the device disclosed in Ushijima ‘930 and the subject matter of claim 4 is a claimed relative dimension.  There is no evidence on the record that the claimed relative dimension is critical or provides any unexpected results.  As such, the claimed relative dimensions to not provide any patentably distinct subject matter.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (JP 61197836) (machine translation attached).
Regarding claim 2, Ushijima ‘836 does not disclose that the area of the second impact surface is at least 20% greater than the area of the first impact surface.
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05.II.A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
In the present case, Ushijima ‘836 recognizes the relative dimensions of the first surface and the second surface and the corresponding shape and size of the elastic body as a result-effective variable (see FIG. 1, second surface is clearly larger than first surface; see also machine translation page 2, lines 56-59).  As such, it would have been obvious as a matter of routine experimentation to produce a second impact surface that is at least 20% greater in area than the first impact surface to optimize the spring and damping characteristics of the elastic body (see e.g. FIG. 1, second surface is clearly larger than first surface; see also machine translation page 2, lines 56-59).  Furthermore, there is no evidence on the record that the claimed relative dimensions provide any unexpected results.  
  Additionally, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A).  In the present case, the only difference between the device disclosed in Ushijima ‘836 and the subject matter of claim 4 is a claimed relative dimension.  There is no evidence on the record that the claimed relative dimension is critical or provides any unexpected results.  As such, the claimed relative dimensions to not provide any patentably distinct subject matter.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (JP 61171930) (machine translation attached), as applied to claim 1, above, and further in view of Stoll (GB 2 131 517).
Regarding claim 6, Ushijima ‘930 does not disclose one or more one-way valves to allow the fluid to return to the compressible vessel back into the compressible vessel after the compression.  
Stoll teaches a protective impact device (see Abstract, FIG. 1) comprising a compressible vessel (4), an orifice (6) and one or more one-way valves to allow the fluid to return to the compressible vessel back into the compressible vessel after the compression (see page 4, lines 104-128).  
It would have been obvious to combine the one-way valve of Stoll with the device of Ushijima ‘930 to regulate the compression and/or expansion time of the impact absorber to adapt the impact absorber to uses having different frequencies to be damped (see e.g. page 4, line 104 to page 5, line 58).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

July 1, 2022